Matter of Karamanlis (2014 NY Slip Op 06085)
Matter of Karamanlis
2014 NY Slip Op 06085
Decided on September 10, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
MARK C. DILLON, JJ.


2014-04795

[*1]In the Matter of Athina Karamanlis, also known as Athina Karamanlis Powers, a licensed legal consultant, resignor.
RESIGNATION tendered pursuant to 22 NYCRR 691.9 by Athina Karamanlis, also known as Athina Karamanlis Powers, who was licensed as a legal consultant by the Appellate Division of the Supreme Court in the First Judicial Department on March 16, 1999.
Gary L. Casella, White Plains, N.Y. (Glenn Simpson of counsel), for Grievance Committee for the Ninth Judicial District.
Athina Karamanlis, resignor pro se.
PER CURIAM.


OPINION & ORDER
Athina Karamanlis, also known as Athina Karamanlis Powers, has submitted an affidavit dated May 1, 2014, wherein she tenders her resignation as a licensed legal consultant (see  22 NYCRR 691.9). Ms. Karamanlis was licensed as a legal consultant at a term of the Appellate Division of the Supreme Court in the First Judicial Department on March 16, 1999, in accordance with 22 NYCRR 692.7, and 22 NYCRR 521.5.
Ms. Karamanlis acknowledges that she is the subject of a pending investigation into allegations that she allowed her law license in Greece to lapse and that, as a result, she is no longer eligible to be a licensed legal consultant. She acknowledges that she could not successfully defend herself on the merits against charges predicated upon the foregoing.
Ms. Karamanlis avers that her resignation is freely and voluntarily rendered, and that she is not being subjected to coercion or duress by anyone. She understands that her resignation will result in the revocation of her license as a legal consultant.
The Grievance Committee for the Ninth Judicial District recommends that Ms. Karamanlis's proffered resignation be accepted.
Inasmuch as the proffered resignation substantially complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, the name Athina Karamanlis, also known as Athina Karamanlis Powers, is stricken from the roll of licensed legal consultants.
ENG, P.J., MASTRO, RIVERA, SKELOS and DILLON, JJ., concur.
ORDERED that the resignation of Athina Karamanlis, also known as Athina Karamanlis Powers, is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Athina [*2]Karamanlis, also known as Athina Karamanlis Powers, is stricken from the roll of licensed legal consultants; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Athina Karamanlis, also known as Athina Karamanlis Powers, is commanded to desist and refrain from (l) appearing as a licensed legal consultant before any court, Judge, Justice, board, commission, or other public authority; (2) giving to another an opinion as to the law or its application or any advice in relation thereto; and (3) holding herself out in any way as a licenced legal consultant; and it is further,
ORDERED that if Athina Karamanlis, also known as Athina Karamanlis Powers, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court